DETAILED ACTION 
The present application, filed on 1/10/2019 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This application is a CON of PCT/CN2017/091464 07/03/2017. The priority is acknowledged.   

This application also claims priority to CHINA 201610543528.2 07/11/2016. This priority is not acknowledged because no certified English translation of the application has been provided.    


Information Disclosure Statement (IDS) 
The information disclosure statements (IDS) submitted on 1/10/2019; 8/8/2019; 9/18/2019; 12/19/2019; 1/27/2020; 3/13/2020; 3/18/2020; 5/14/2020; 6/9/2020; 8/17/2020; 6/1/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDSs are being considered by Examiner.    


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8, 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 26, 32 of copending Application No. 16/722,559. Although the conflicting claims are not identical, they are not patentably distinct from each other because the Application’s independent claims 1, 8, 15 read on the copending Application's independent claims 1, 26, 32 respectively. The three claims recite a method, a computer software product and a system, respectively. The equivalent pairs recite the same limitations a method, a computer software product and a system, with the copending Application claims reciting two more limitation (“obtaining, by a data processing device and for each pair of users in a group of users, a basic relationship weight that reflects an extent to which the users in the pair are associated with each other” and “allocating, by the data processing device, a resource of the particular service to the particular user.” The additional limitation makes the claim narrower (species), which reads on broad (genus). See MPEP 2144.08 – In re Jones, 958 F.2d 347, 350, 21 USPQ2d 1941, 1943 (Fed. Cir. 1992) (Federal Circuit has “decline[d] to extract from Merck [& Co. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989)]. Therefore, the provisional double patenting rejection still is appropriate in this case.  

With regards to the dependent claims: 

Application claims 2, 9, 16 read on copending Application claims 21, 27, 33. 

Application claims 3, 10, 17 read on copending Application claims 22, 28, 34. 

Application claims 4, 11, 18 read on copending Application claims 23, 29, 35.

Application claims 5, 12, 19 read on copending Application claims 24, 30, 36.

Application claims 7, 4 read on copending Application claims 25, 31, 37.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been in fact patented.


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 8 and Claim 15 and the therefrom dependent claims are directed respectively to a computer implemented method, to computer executable instructions stored on a non-transitory storage medium and to a system. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 8, 15) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: determining a transmissibility value; determining an activeness value; determining an influence value; selecting a target object. 



This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: adjusting a basic relationship weight between each pair of objects. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the object group; the transmissibility value; the activeness value; the influence value. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. computers; memory devices are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: adjusting a basic relationship weight between each pair of objects. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the object group; the transmissibility value; the activeness value; the influence value. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for 

(C) Finally, the recited computing elements of the independent claims are: computers; memory devices. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 4 (which is repeated in Claims 11, 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining a plurality of geographical location coefficients. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 6 (which is repeated in Claims 13, 20) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining that the geographical location coefficient is 1.0, if the active place associated with the object and the active place associated with the other object are the same; determining that the geographical location coefficient is 0.2 if …; determining that the geographical location coefficient is 0.02 if ... When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered pre-solution activity because they are mere gathering or pre-processing data/information in conjunction with the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 2-3, 7 (which are repeated in Claims 9-10, 14 and 16-17 respectively) are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the basic relationship weight; service influence parameter; the transmissibility value. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in [0089]-[0096], including among others: software, computer-readable storage; processor; CPU, FPGA; ASIC; communication network; display; LAN; RAN; MAN; WAN. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (CN 102663101A; English translation attached), in view of Isaac et al (US 2013/0282440).   

Examiner Note – the paragraphs of the Liu reference refer to the English translation of application CN 102663101A to Liu (attached to the instant Office Action). 

Regarding Claims 1, 8, 15 – Liu discloses: A computer-implemented method, comprising: 
	adjusting, by a data processing device and based on a service influence parameter, a basic relationship weight between each pair of objects in an object group to obtain a new object relationship weight, wherein the object group includes a plurality of objects; {see at least [0093] Ci,j which Liu teaches: "Ci, j [is defined] as the user friend relationship interaction index [basic relationship weight] between the user i and the fan user j of i . The physical meaning of Ci,j is the frequency of comments of user j on user i's microblog"; Applicant's "service influence parameter" is analogous to Liu's Beta parameter albeit Liu may not explicitly teach his Beta is a "service influence parameter"; [0093],  formula 8 – In the formula below, β adjusts the effect of user j on user i‘s interaction index:  Formula 8: [0093] Ci,j=β·|Rj,iTi,Rtj,i+Mj.iTj | MEAN  Applicant's "basic relationship weight" reads on Liu's Ci,j which Liu teaches: "Ci, j [is defined] as the user friend relationship interaction index [basic relationship weight] between the user i and the fan user j of i . The physical meaning of Ci,j is the frequency of comments of user j on user i's microblog"; Applicant's "service influence parameter" is analogous to Liu's Beta parameter albeit Liu may not explicitly teach his Beta is a "service influence parameter.” Formula 8 utilized by Liu dynamically adjusts the relationship for pairs of users, which reads on “adjusting.”}     
	determining, for each object in the object group, a transmissibility value based on the new object relationship weight associated with the object, wherein the transmissibility value indicates a degree of influence of the object to one or more objects in the object group; {see at least [0096]-[0097] describes and defines a  user influence Wi which is a transmissibility value indicating a degree of influence as claimed in formula 9: Formula 9: Wi=Nf+Σ∀j,j→i(Ci,j·Fjnj)}  
∈15days(Tt+Rtt+Mt) with rre and rrt respectively represent the average recovery rate and the average forwarding rate of the user history microblog information.}   
	determining, for each object in the object group, an influence value based on the activeness value and the transmissibility value, wherein the influence value indicates a degree of influence of the object to one or more objects in the object group; and {see at least [0110] describes a user weight W model in formula 14 which is an influence model where W is based on user influence Wi or transmissibility value as claimed and user activity Wa weight or activeness value as claimed}   

Liu does not disclose, however, Isaac discloses: 
	selecting, at least one object from the object group as a target object, wherein the influence value associated with the at least one object is greater than a predetermined threshold. {see at least [0048] The factors used to determine whether a customer qualifies for a price adjustment can be customized for individual implementations. In some cases, a threshold for a value of social networking influence must be surpassed (reads on a threshold for qualifying for [allocating a resource] a price adjustment can be an influence threshold). **Examiner Note – Liu also discloses at [0126] selecting ”top 20 ranked users, etc.”**}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu to include the elements of Isaac.  One would have been motivated to do so, in order to provide services based on specific requirements.  Furthermore, the Supreme Court has supported that using of known technique to improve similar devices (methods, or products) in the same way; or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (see MPEP 2143) is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (C) and MPEP 2143 (D)).  In the instant case, Liu evidently discloses determining a transmissibility, activeness and influence values.  Isaac is merely relied upon to illustrate the functionality of providing service to a user in the same or similar context.  As best understood by Examiner, since both determining a transmissibility, 

Regarding Claims 2, 9, 16 – Liu, Isaac discloses the limitations of Claims 1, 8, 15. Liu further discloses:  
	wherein the basic relationship weight between each pair of objects indicates an interaction and a stickiness between the pair of objects. . {see at least [0094] the interaction index as being based on the number of comments and forwarding between users. Therefore the basic relationship weight represents the number of interactions and therefore also the stickiness between users}  

Regarding Claims 3, 10, 17 – Liu, Isaac discloses the limitations of Claims 1, 8, 15. Isaac further discloses:  
wherein the service influence parameter is a geographical location coefficient that indicates a geographical location relationship between a pair of objects in the object group. {see at least [0073] the influence between a user and another user who is a friend of the first user can depend on the geographic location of the first user and the geographic location of the friend of the first user.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu, Isaac to include additional elements of Isaac.  One would have been motivated to do so, in order to better customize the provided services.  In the instant case, Liu, Isaac evidently discloses providing services based on certain requirements. Isaac is merely relied upon to illustrate the additional functionality of a geographical location parameter in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.

Regarding Claims 4, 11, 18 – Liu, Isaac discloses the limitations of Claims 3, 10, 17. Isaac further discloses: further comprising: prior to adjusting a basic relationship weight: 
	determining, for each object in the object group, a plurality of geographical location coefficients. {see at least [0053], [0073] the influence of a user can be based on the geographic location of a user and the geographic location of the friends or followers in a social network of a user. **Examiner note – claims 23, 29 and 35 do not recite an adjusting step. The claims which depend from these claims do not recite an adjusting step either.**}   
 
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu, Isaac to include additional elements of Isaac.  One would have been motivated to do so, in order to better customize the provided services.  In the instant case, Liu, Isaac evidently discloses providing services based on certain requirements.  Isaac is merely relied upon to illustrate the additional functionality of determining a plurality of coefficients in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a plurality of geographical location coefficients for a user such as one for the user with respect to friends in one geographic location and another coefficient for the user with respect to that user’s  friends in another geographic location based on the difference in influence for that user based on the geographic location relationship between a user and one or more of the user’s friends as described by Isaac. This is because Isaac teaches to give price adjustments to a user who has a lot of influence over friends based on the geographic location relationship between the user and his user friends in a social network as taught by Isaac at [0073]. 

It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the plurality of geographic coefficients prior to adjusting the basic relationship weight because Isaac teaches that the influence based on the different geographic locations of a user and the user’s friends in a social network is different 

Regarding Claims 5, 12, 19 – Liu, Isaac discloses the limitations of Claims 4, 11, 18. Isaac further discloses:  wherein determining, for each object in the object group, the plurality of geographical location coefficients comprises: 
	determining an active place for the object and for another object in the object group; obtaining a native place for the object and for the other object in the object group; and determining a geographical location coefficient associated with the object based on whether the active place and the native place of the object and the other object are the same. {see at least [0045] – tracking a customer in a store as claimed as determining an active location for the user and potentially friends of the user; tracking that users Facebook logon info while the customer is in the store; [0073] – determining an active location of a user and giving price adjustments to users based on social influence; determining the user’s geographic location which Examiner interprets to be the user’s native place as claimed; [0053], [0073] – the influence of a user can be based on the geographic location of a user and the geographic location of the friends or followers in a social network of a user.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu, Isaac to include additional elements of Isaac. One would have been motivated to do so, in order to better customize the provided services. In the instant case, Liu, Isaac evidently discloses providing services based on certain requirements.  Isaac is merely relied upon to illustrate the additional functionality of determining additional parameters to be used for providing services in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Claims 7, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (CN 102663101A; English translation attached), in view of Isaac et al (US 2013/0282440), in further view of Diligenti (US 8,694,374).
Regarding Claims 7, 14 – Liu, Isaac discloses the limitations of Claims 1, 8. Liu further discloses at [0121] the ranking of users based on the user’s influence using the algorithm of 

Liu, Isaac does not disclose, however, Diligenti further discloses:
wherein the transmissibility value associated with each object in the object group is determined by using a weighted PageRank algorithm. {see at least (26)-(27)/[5:41-54] using a PageRank algorithm to rank links from one webpage to another as an indication of the quality of the page to distinguish them and finally rank them. The PageRank algorithm can be applied to navigation by users between social network pages to determine the quality of the social network page in the same way that the algorithm is applied to navigation between other types of webpages.} 

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Liu, Isaac to include the elements of Diligenti.  One would have been motivated to do so, in order to utilize an efficient algorithm for customization. Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Liu, Isaac evidently discloses providing services based on certain requirements. Diligenti is merely relied upon to illustrate the functionality of PageRank algorithm in the same or similar context.  As best understood by Examiner, since both providing services based on certain requirements, as well as PageRank algorithm are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Liu, Isaac, as well as Diligenti would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Liu, Isaac / Diligenti.


Claim Objection / Allowable Matter
Claims 6, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 


Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622